[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                         MEMORANDUM OF DECISION
Re: Motion #106 Motion for Summary Judgment
The defendant's Motion for Summary Judgment argues that the plaintiff is not insured under the policy issued to Star Distributors, Inc. by the defendant Atlantic Mutual Insurance Company. The defendant bases its argument on the fact that the plaintiff was not occupying the insured's vehicle as that word is defined by the policy. The plaintiff concedes as much.
However, the plaintiff argues that he is a designated insured individual because the policy insured is his corporate employer. Since the corporate entity cannot suffer "bodily injury" but only an individual can, he is an insured as an employee.
The policy language is, therefore, ambiguous and should be construed against the insurer. The motion is denied. See Hansenv. Ohio Casualty, Ins. Co., 239 Conn. 537, 542 (1996).
By The Court (Leheny, J.) CT Page 9575